

Exhibit 10.5
RSU # _____
RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to the
VITAMIN SHOPPE 2018 LONG-TERM INCENTIVE PLAN
* * * * *
Participant: Alex Smith    
Grant Date:    
Number of Restricted Stock Units Granted: _______
* * * * *
THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vitamin Shoppe, Inc., a company organized
in the State of Delaware (the “Company”), and the Participant specified above,
pursuant to the Vitamin Shoppe 2018 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
WHEREAS, it has been determined by the Committee that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference Plan Document Receipt. This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
2.    Grant of RSUs. The Company hereby grants to the Participant, as of the
Grant Date specified above, the number of RSUs specified above. Except as
otherwise provided by Section 10 of the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. Other than as
specified in Section 5 hereof, the Participant shall not have the rights of a
stockholder (including any voting rights) in respect of the Shares of the
Company’s common stock underlying the RSUs unless and until such Shares are
delivered to the Participant in accordance with Section 4.


    



--------------------------------------------------------------------------------




3.    Vesting. The RSUs subject to this grant shall vest in accordance with the
terms of Exhibit A attached hereto. For purposes of this Agreement,
"employment", "Employed by", "Employed with" or any such similar terms shall be
interpreted as reference to the Participant's continued employment or service to
the Company and/or one of its Subsidiaries or Affiliates, as an Employee,
Independent Contractor or Member of the Board.
4.    Delivery of Shares or Cash. Subject to the terms of the Plan and this
Section 4, to the extent the RSUs awarded by this Agreement vest, the Company
shall promptly distribute (any such distribution date, a “Settlement Date”) to
the Participant the number of Shares equal to the number of RSUs that so vested;
provided that, if applicable, the Company may defer the Settlement Date of
Shares to a date the Participant is not subject to any Company “blackout” policy
or other trading restriction imposed by the Company; and provided, further, any
such Settlement Date shall in any event occur by the date that is 2-1/2 months
from the end of the calendar year in which the applicable RSUs vested. In
connection with the delivery of Shares pursuant to this Agreement, the
Participant agrees to execute any documents reasonably requested by the Company.
In no event shall the RSUs be settled in fractional Shares (fractional Shares
will be rounded down to the next lowest whole number).
5.    Dividends and Other Distributions. Participants holding RSUs shall be
entitled to receive all dividends and other distributions paid with respect to
the underlying Shares, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying RSUs and
shall be paid upon the applicable Settlement Date. If any dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid. Notwithstanding
the foregoing, in the event that the underlying Shares are settled in cash
pursuant to Section 4, any applicable Share dividends shall similarly be settled
in cash.
6.    Special Rules Regarding Restrictive Covenants.
6.1    Company Rights.
(a)    In the event that the Participant’s employment with the Company or one of
its Subsidiaries or Related Companies is terminated for “Cause” (as defined
below) or if Participant fails to comply with this Section 6, the Company may
cancel any or all outstanding RSUs.
(b)    For the purposes of this Agreement, “Cause” means any of the following:
(i) theft or misappropriation of funds or other property of the Company; (ii)
alcoholism or drug abuse, either of which materially impair the ability of the
Participant to perform his/her duties and responsibilities hereunder or is
injurious to the business of the Company; (iii) the conviction of a felony or
pleading guilty or nolo contender to a felony involving moral turpitude; (iv)
intentionally causing the Company to violate any local, state or federal law,
rule or regulation that harms or may harm the Company in any material respect;
(v) gross negligence or willful misconduct in the conduct or management of the
Company which materially affects the Company, not remedied within thirty (30)
days after receipt of written notice from the Company; (vi) willful refusal to
comply with any significant policy, directive or decision of the Chief Executive
Officer, any other executive(s) of the Company to whom the Participant reports,
or the Board in furtherance of a lawful business purpose or willful refusal to
perform the duties reasonably assigned to the Participant by the Chief Executive
Officer, any other executive(s) of the Company to whom the Participant reports
or the Board consistent with the Participant’s functions, duties and
responsibilities, in each case, in any material respect, not remedied within
thirty (30) days after receipt of written notice from the Company; (vii) breach
(other than by reason of physical or mental illness, injury, or condition) of
any other material obligation to the


    2



--------------------------------------------------------------------------------




Company that is or could reasonably be expected to result in material harm to
the Company not remedied within thirty (30) days after receipt of written notice
of such breach from the Company; (viii) violation of the Company’s operating and
or financial/accounting procedures which results in material loss to the
Company, as determined by the Company; or (ix) violation of the Company’s
confidentiality, non-compete or non-solicit requirements (including those set
forth in this Agreement) or Code of Business Conduct.
6.2    Nondisclosure of Confidential and Proprietary Information. The obligation
of confidentiality by the Participant set forth in the Company’s agreements(s)
with the Participant or policies of the Company binding on or covering the
Participant shall remain in effect for perpetuity regardless of any cessation of
payment pursuant to this Agreement, such that the Participant shall not disclose
confidential information of or pertaining to the Company at any time.
6.3    Remedies. The Participant and the Company acknowledge that the
restrictions imposed by this Section 6 are reasonably necessary to protect the
legitimate business interests of the Company, and that the Company would not be
willing to offer the RSUs granted hereunder in the absence of such agreement.
The Participant agrees that any breach of this Section 6 by the Participant
would cause irreparable damage to the Company and that in the event of such
breach the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of any obligations hereunder, without the necessity of
posting a bond, plus if the Company prevails with respect to any dispute between
the Company and the Participant as to the interpretation, terms, validity or
enforceability of this Section 6, the recovery of any and all costs and expenses
incurred by the Company, including reasonable attorneys’ fees in connection with
the enforcement of this Section 6.
6.4    Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
RSUs: (i) if during the course of employment, the Participant engages in
conduct, or it is discovered that the Participant has engaged in conduct, that
is (x) materially adverse to the interest of the Company, which include failures
to comply with the Company’s written rules or regulations and material
violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company or it is discovered that the executive
employee has engaged in such conduct; (iii) if following termination of
employment, the Participant violates any post-termination obligations or duties
owed to, or any agreement with, the Company, which includes this Agreement, any
employment agreement and other agreements restricting post-employment conduct;
(iv) if following termination of employment, the Company discovers facts that
would have supported a termination for Cause had such facts been known to the
Company before the termination of employment; and (v) if compensation that is
promised or paid to the Participant is required to be forfeited and/or repaid to
the Company pursuant to applicable regulatory requirements as in effect from
time to time and/or such forfeiture or repayment affects amounts or benefits
payable under this Agreement.
7.    Non-transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any such RSUs, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the RSUs, or the levy


    3



--------------------------------------------------------------------------------




of any execution, attachment or similar legal process upon the RSUs, contrary to
the terms and provisions of this Agreement and/or the Plan shall be null and
void and without legal force or effect.
8.    Entire Agreement Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
9.    Acknowledgment of Employee. This grant of RSUs does not entitle the
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. The Participant understands and accepts
that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan at any time, at their sole discretion and without notice.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
11.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any Shares or cash otherwise
required to be issued pursuant to this Agreement.
12.    No Right to Employment. Any questions as to whether and when there has
been a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates or Related Companies to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.
13.    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
13.1    If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.
13.2    If such notice is to the Participant, at his or her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.
14.    Compliance with Laws. The issuance of the Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules


    4



--------------------------------------------------------------------------------




and regulations (including, without limitation, the provisions of the Securities
Act of 1933, the 1934 Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any of the Shares pursuant to this Agreement if
such issuance would violate any such requirements.
15.    Securities Representations. The RSUs are being issued to the Participant
and this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:
15.1    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended (the “Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 15.
15.2    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).
15.3    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Act, the Participant understands that the exemption from registration
under Rule 144 will not be available unless (i) a public trading market then
exists for the Shares, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.
16.    Binding Agreement Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of noncompliance
with Section 409A of the Code.
19.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
20.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.


    5



--------------------------------------------------------------------------------




21.    Waiver of Jury Trial. THE PARTICIPANT WAIVES ANY RIGHT HE OR SHE MAY HAVE
TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
22.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
[Remainder of Page Left Intentionally Blank]




    6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.


VITAMIN SHOPPE, INC.
By:    
Name: David M. Kastin
Title: Senior Vice President, General Counsel & Corporate Secretary

Participant




7

--------------------------------------------------------------------------------







Exhibit A
Vesting Schedule
Subject to the Participant continuing to provide services to the Company as its
Executive Chairman of the Board of Directors from the Grant Date through and
including the applicable date upon which vesting is scheduled to occur:
(a)
One third (1/3) of the RSUs will immediately vest on the Grant Date;

(b)
The remaining two-thirds (2/3) of the RSUs will vest in eight (8) equal monthly
installments on the first day of each month following the Grant Date, subject,
in each case, to the Participant’s continued service to the Company as the
Executive Chairman of its Board of Directors. For the avoidance of doubt, if the
Participant ceases to be the Company’s Executive Chairman, any then-unvested
RSUs shall be immediately forfeited.



    8

